DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1, a limitation "sequence of the digital data obtained by the A/D converter" renders the claim indefinite because it is unclear what the “obtained by” phrase means for relation with between “digital data” and “A/D converter”.  It is commonly known to have digital data output from an A/D converter while the input is an analog signal. For examination purpose, the 
Dependent Claim(s) 2-7 not specifically addressed share the same 112(b) rejection as independent Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200319248; hereinafter Li).
Regarding claim 1, Li discloses in figure(s) 1-9 a test apparatus comprising: 
a waveform data acquisition module comprising: 
an A/D converter (ADC 240; figure 2) structured to convert an electrical signal (signal @ node 120) relating to a device under test (para. 3 – DUT; device 101 in figure 1) into a digital signal with a predetermined sampling rate (para. 41 - ADC circuit 240 determines a digital value representing the voltage level of power supply node 120 at a particular sampling rate; sampling step 502 in figure 5); and 

    PNG
    media_image1.png
    697
    548
    media_image1.png
    Greyscale

a first memory unit (para. 45 -  power supply voltage level register 112a-112h and ADC trigger counter 230; figure 2) structured to store waveform data (waveform data 300 in figures 3,4) which is a sequence of the digital data obtained by the A/D converter (240); 
a function test module (functional tester 150 and test circuit 110; figure 1) comprising: 
a test unit (tester 150) structured to test the device under test (101); and 
a second memory unit (para. 45 - test stimulus pattern ID register 114a-114n and pattern start counter 228; figures 1-2); and 
a higher-level controller (test controller 236) structured to control the waveform data acquisition module (240) and the function test module (150), and to collect data obtained (by registers 211) by the waveform data acquisition module (240) and the function test module (150), 
wherein the higher-level controller instructs the waveform data acquisition module to start data sampling (ADC trigger signal 238; figures 2-4), and holds a time stamp of a corresponding time point t1 (time point t1, t0 in figures 3-4), 
wherein the first memory unit (230, 112) records a time stamp of a time point t1' that indicates a start of the data sampling, 
(236) instructs the function test module to start to execute a pattern program (pattern start signal 116), and holds a time stamp of a corresponding time point t2, and 
wherein the second memory unit (228, 114) records a time stamp of a time point t2' (t2, t3, t4, t6; figures 3-4) at which execution of the pattern program (patterns 1…4, test stimulus patter 355 or test start 222) is started.

Regarding claim 2, Li discloses in figure(s) 1-9 the test apparatus according to claim 1, wherein, in addition to the time point t2, the second memory unit records a time stamp of a time point t3 (t2, t3, t4, t6; figures 3-4) at which a command at a predetermined address included in the pattern program is executed (configure a pattern to start a second number of clock cycles after the test start signal step 704 in figure 7).

Regarding claim 3, Li discloses in figure(s) 1-9 the test apparatus according to claim 2, wherein the second memory unit (228, 114) records an input value to the device under test (power supply voltage level 112b corresponding to test stimulous pattern ID 114b) according to a command at the predetermined address in addition to the execution time point t3 (t2, t3, t4, t6; figures 3-4).

Regarding claim 4, Li discloses in figure(s) 1-9 the test apparatus according to claim 2, wherein the second memory unit (228, 114) records a time stamp of a time point at which a predetermined event occurs (pattern start counter and Pattern ID).

Regarding claim 7, Li discloses in figure(s) 1-9 the test apparatus according to claim 1, wherein the electrical signal is a power supply voltage (abs. -  a voltage level of the power supply node is sampled) or a power supply current of the device under test.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Regelman et al. (US 6574626).
Regarding claim 5, Li teaches in figure(s) 1-9 the test apparatus according to claim 1, 
Li does not teach explicitly wherein the first memory unit comprises: a first bank and a second bank; and a memory controller structured to continuously write the digital data to either the first bank or the second bank, and, when a given bank has become full, to notify the higher- level controller that the bank is full, and to switch a writing target memory unit to the other bank.
(col. 11 line 53 - multi-bank memory; 20,31; 316, 318 ; figures 2-3) and a second bank (21,32, 302, 304); and a memory controller (memory mgmt. 310/4,19) structured to continuously write the digital data to either the first bank or the second bank, and, when a given bank has become full, to notify the higher- level controller that the bank is full, and to switch a writing target memory unit to the other bank (col. 16 lines 8-10 :- pattern range and subroutine range variables 316,318 are checked to assure that a total allocated space does not exceed the 4 k that is available; col. 10 lines 29-30 :- VEC_FIFO_FULL is used to prevent overrunning the limited number of stages in the pipeline).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li by having wherein the first memory unit comprises: a first bank and a second bank; and a memory controller structured to continuously write the digital data to either the first bank or the second bank, and, when a given bank has become full, to notify the higher- level controller that the bank is full, and to switch a writing target memory unit to the other bank as taught by Regelman in order to provide "A method for managing execution of program includes a memory management process to optimize use of primary and secondary memories 20,21, by storing all software units in the secondary memory 21 and copying specific software units necessary for execution of the program to the primary memory 20" (abstract).

Regarding claim 6, Li teaches in figure(s) 1-9 the test apparatus according to claim 5, 
Regelman additionally teaches in figure(s) 1-11 wherein the higher-level controller reads data from a bank that has become full from among the first bank and the second bank in response to the notification (col. 9 lines 61-64 :- PROGRAM CONTROL FLAGS 25 that assist with program control and branching on completion of some programmatically specified number of iterations or other numerical condition; col. 5 lines 22-25 :- Test System Controller 2 may function in ways that support the notion that some Test Sites are programmed to perform as single-site Test Stations, while others are bonded together to form multi-site Test Stations).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Farley et al. (US 20210011172) discloses "root monitoring on an fpga using satellite adcs".
 KIM et al. (US 20200393509) discloses "processor-based measuring method for testing device under test, and measuring device using same".
  Fay et al. (US 6324665) discloses "Event Based Fault Diagnosis".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868